SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Corporate Taxpayers Roll 01.832.635/0001-18 Trade Board Roll35.300.150.007 Authorized Joint Stock Company  Brazilian Securities Commission Roll 016390 Call Notice GENERAL ORDINARY MEETING The Stockholders of TAM S.A. (the Company) rest herein served to attend meeting at 03:30 p.m., on April 04, 2011 , in the registered office of the Company, in the City of São Paulo, State of São Paulo, at Av. Jurandir, 856, Lot 4, 1 st Floor, Jardim Ceci, ZIP CODE 04072-000, to deliberate in regards to the following agenda: a). have accounts rendered by the administrators, examine, discuss and vote the administration report, financial statements and the independent auditors opinion regarding the social exercise ended on December 31 st , 2010; b ). due to the adherence of new accounting practices introduced by Law 11.638/07, deliberate in regards to the use of the profit withholdings account exiting in the social exercise ended on December 31 st , 2009, to compensate the negative results accumulated and registered in the Accumulated Profits account, as accrued from the previous exercises; c). deliberate in regards to the destination of the results of the social exercise ended on December 31 st , 2010 and distribution of dividends; d). elect the members of the Administration Council, observing the minimum percentage of 20% (twenty percent) of independent counselors, as Regulation of Differed Corporative Governance Practices  Level 2 of São Paulo Stock Exchange Market  BOVESPA, as well as deliberate concerning the global remuneration of the Council; and e). Establish the remuneration of the Administration Council for the exercise initiated on January 1 st , 2011. The Company informs to be available to the Stockholders, in the Companys social registered office, in its Investors Relationship Website (www.tam.com.br/ri), as well as in the websites of BM&FBOVESPA (www.bmfbovespa.com.br) and of the Brazilian Securities Commission (www.cvm.gov.br): (i) the administration report; (ii) financial statements; (iii) the opinion issued by the independent auditors, published on March 1 st , 2011, in the Newspaper Valor Econômico and in the Official Gazette of the State of São Paulo; (iv) the proposal for destination of the net profit and distribution of dividends, with information provided in Annex 9
